DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The best prior art of record, US 2018/0071516 to Weiss, discloses an IMD with a plurality of steering programs selected using a combination of pulse programs that select amplitudes, steering programs that select electrodes, and aggregate instructions that combine the two. The instant Application, however, further incorporates two additional scaling factors to yield more complex waveforms (see Applicant’s arguments dated 2 August 2022: pg 9). This combination of factors would not be obvious to one of ordinary skill and thus overcomes the current rejection, rendering the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0140845 to Marnfeldt discloses an IMD with a controller for executing waveform functions for spinal stimulation. The waveform function includes one or more modulation programs characterized by one or more modulation parameters. The instructions causes a compiler to translate the waveform function into virtual machine (VM) instructions, which can be transmitted to the AMD. The AMD includes a VM that executes the VM instructions, and generates one or more modulation waveform datasets. The AMD may generate and deliver electrostimulation therapy in accordance with the one or more modulation waveform datasets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792